Matter of Pugliese (2021 NY Slip Op 04552)





Matter of Pugliese


2021 NY Slip Op 04552


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS, JJ.


2010-10150

[*1]In the Matter of Louis M. Pugliese, a suspended attorney. 


(Attorney Registration No. 4131017)
 

DECISION & ORDER
Motion by Louis M. Pugliese for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Pugliese was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 28, 2003. By opinion and order of this Court dated March 26, 2014, Mr. Pugliese was suspended from the practice of law for a period of two years, commencing April 25, 2014, based on two charges of professional misconduct (see Matter of Pugliese, 116 AD3d 167). By decision and order on motion of this Court dated October 31, 2017, Mr. Pugliese's first motion for reinstatement was denied. By decision and order on motion of this Court dated January 14, 2020, Mr. Pugliese's second motion for reinstatement was held in abeyance and the matter was referred to a Committee on Character and Fitness to investigate and report on his character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Louis M. Pugliese is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Louis M. Pugliese, to the roll of attorneys and counselors-at-law.
LASALLE, P.J., MASTRO, RIVERA, DILLON and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court